Citation Nr: 0126218	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  01-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service connected low 
back disorder.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel





INTRODUCTION

The veteran had active service from December 1992 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
RO that denied service connection for a right knee disability 
claimed as secondary to a service connected low back 
disorder.  This issue is now before the Board for appellate 
consideration.  

In a statement dated in September 1999, the veteran appears 
to be filing a claim for secondary service connection for a 
foot disability.  Appropriate action should be taken on this 
matter as it has not yet been addressed by the RO.


REMAND

It is essentially contended that the veteran has developed a 
chronic right knee disability due to overuse of the knee in 
lifting and other physical activities necessitated by his 
service connected low back disorder.  

Review of the record indicates that the veteran has 
degenerative joint disease in the right knee as noted on a 
report of an x-ray in October 1999.  A Physician's Assistant, 
in late August 1999, noted an assessment of probable 
degenerative joint disease secondary to gait abnormality from 
back problem.  A private orthopedic examination conducted in 
May 2000 led to a conclusion that it was not possible for the 
doctor to state definitively that the origins of the 
veteran's right knee disorder were related to military duty.  

In order to resolve the issue of entitlement to secondary 
service connection, a VA orthopedic examination was conducted 
in January 2000.  The examiner opined that it was difficult 
to attribute the current right knee problem to the veteran's 
back disability.  Rather, it was the examiner's opinion that 
the veteran's knee pain and weakness were most likely due to 
arthritis in the right knee and not due to a back condition.  
This opinion is inadequate to determine if the veteran's knee 
disability is proximately due to or the result of or being 
aggravated by the service connected back disability.  See 
38 C.F.R. § 3.310(a) (2001).  In this regard, the opinion 
appears to address the question of the etiology of the pain 
and weakness and not the etiology of the disability itself.

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Based on the aforementioned changes in the law 
and regulations, the RO should assure compliance thereto.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655 (2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard, the RO should contact the 
veteran and inform him of the types of 
documentation that can serve as evidence 
in regard to this claim.  

2.  The RO should obtain all clinical 
records documenting treatment for right 
knee and low back disabilities at the VA 
Medical Center in West Haven, Connecticut 
subsequent to August 21, 2001.  All 
records obtains should be associated with 
the claims folder.  

3.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of any 
other health care providers, VA and non-
VA, who have treated him for right knee 
and/or low back disorders since his 
discharge from service.  If and when the 
veteran responds and provides any 
necessary authorizations, the RO should 
contact the named health care providers 
and ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of record.  
All records obtained should be associated 
with the claims file.  

4.  Then, the veteran should be afforded 
a VA orthopedic examination by a 
physician to determine the relationship 
of his current right knee disability to 
his service connected back disability.  
All appropriate special studies should be 
conducted and all pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examining physician so that he/she 
may review the clinical record in detail.  
At the conclusion of the examination, and 
after a careful review of the claims 
folder, the examiner should answer the 
questions below.  The answers should be 
preceded by the corresponding number of 
the question.  Any underlined standard of 
proof should be utilized in responding to 
the question.

I.  Indicate that he/she has 
reviewed the claims folder.

II.  Determine the correct 
diagnosis(es) of any right knee 
disability.

III.  Render a medical opinion, with 
complete rationale, as to whether it 
is at least as likely as not (50/50) 
that the veteran's current right 
knee disability was proximately due 
to or the result of service 
connected low back disability?

III.  Render a medical opinion, with 
complete rationale, as to whether it 
is at least as likely as not that 
(50/50) that the veteran's right 
knee disability is being aggravated 
by his service connected low back 
disability?  If so, the degree of 
disability attributed to such 
aggravation should be specified.  

IV.  If the examiner agrees or 
disagrees with any other opinion of 
record, it would be helpful if the 
reasons are discussed.

5.  The RO should ensure that all 
requested development has been completed 
to the extent reasonably possible.  If 
actions taken are deficient, appropriate 
corrective action should be undertaken.  

6.  When all requested development has 
been completed to the extent feasible, 
the RO should review any additional 
evidence and readjudicate the veteran's 
claims for service connection for a right 
knee disorder claimed as secondary to a 
service connected low back disability, to 
include consideration of the holding in 
Allen V Brown, 7 Vet. App. 430 (1995).  
If the benefit sought is not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case.  

No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the provisions of the VCAA.  By this remand, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




